DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                               

                                     Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/25/22 has been entered. 

                                      Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    


                                    Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Shimizu (US 4,949,547) in view of Harrison et al. (US 2007/0205298).
In regards to claim 1, Shimizu discloses a system for heating and cooling, respectively (simultaneously, refer to col.3, lines 20-27; Fig. 1), of a plurality of houses (a plurality of individual spaces or places being considered as plurality of houses; col.3, lines 17-27), at least two houses (at least two individual spaces or places) of the plurality of houses being connected to a common energy storage (central heat source 1), the system comprising: a pipe work (piping 3) connected to the common energy storage (as can be seen in Fig. 1), the at least two houses being connected in parallel in relation to each other to the pipe work (refer to col.2, lines 39-42); and 
          a heat carrier (working fluid or water) in the pipe work (3) connected to the common energy storage (1), wherein specific ones of said at least two houses are configured to exploit the heat carrier to cool (during cooling operation of one heat pump) by raising a temperature of the exploited heat carrier at the same time (simultaneously, refer to col.3, lines 20-27) as other houses of the plurality of houses exploit the heat carrier to heat (during heating operation of another heat pump) by lowering the temperature of the exploited heat carrier (water), and wherein the common heat storage (1) is configured so that the heat carrier (water) flowing out from the common energy storage holds a substantially constant temperature (maintaining predetermined temperature; refer to col.4, lines 43-54).  
        Shimizu does not explicitly disclose the common energy storage being in the ground; a controller configured to transport the heat carrier; raising and lowering a temperature of the exploited heat carrier with about 3-4°C during heating and cooling operations, the plurality of houses being standalone structures that are physically separate from one another.  
        Harrison teaches a hybrid heating and/or cooling system (Fig. 3), wherein the common energy storage being in the ground (ground source borehole; par. 35); a controller (a delivery control system 140 and controls; par. 10) configured to transport the heat carrier (working fluid), a plurality of houses (corresponding to different buildings; par. 34) being standalone structures that are physically separate (note: that different buildings are being considered as standalone structures that are physically separate from one another and meeting the limitations).  
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimizu such that the heat source to be heat energy in the ground as taught by Harrison, in order to provide building space heating in several modes for optimal efficiency, depending on the building load and coincident available natural and renewable energy sources (refer to par. 28 of Harrison).        
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimizu to include a controller to transport the heat carrier as taught by Harrison, to operate at or near peak efficiency operating point (refer to par. 10 of Harrison).
          It would further have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimizu such that the plurality of houses to be standalone structures that are physically separate from one another as taught by Harrison, to provide heating and cooling at different levels in different zones at the same time (refer to par. 24 of Harrison).
         In regards to the limitations that raising the temperature of the exploited heat carrier with about 3-4°C for cooling and lowering the temperature of the exploited heat carrier with about 3-4°C for heating, Shimizu teaches a cooling operation for heat pump 4A and simultaneously heating operation for heat pump 4B (refer to col.3, lines 20-27). In other words, Shimizu teaches that a heat carrier that is controlled or adjusted to a (col.1, lines 31-32). Further, when cooling is required, the heat pump 4A performs a cooling operation by using the warm water as cooling water while when heating is required simultaneously, the heat pump 4B carries out a heating operation by using the warm water as heating water (refer to col.3, lines 20-27).
        Therefore, the two simultaneously operation uses cooling water and heating water which comprises one raised temperature of the exploited heat carrier (as cooling water) and the other lowered temperature of the exploited heat carrier (as heating water) are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of simultaneous cooling and heating at individual spaces. 
       Therefore, since the general conditions of the claim, i.e. certain of the houses are arranged to exploit the heat carrier for cooling by raising the temperature of the exploited heat carrier at the same time as other houses exploit the heat carrier for heating by lowering the temperature of the exploited heat carrier, were disclosed in the prior art by Shimizu, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shimizu, by setting the temperature of the exploited heat carrier by raising with about 3-4°C for cooling and by setting the temperature of the exploited heat carrier by lowering with about 3-4°C for heating.
In regards to claim 2, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Shimizu discloses wherein the at least two houses (two individual spaces or places) are each provided with a separate (heat pumps 4A-4D; Fig. 1) connected to the pipe work (3) such that said heat carrier (water) is configured to flow through the separate respective heat pump (4A-4D), the separate respective heat pumps (4A-4D) being configured to perform said heating or cooling (refer to col.4, lines 33-43).  
In regards to claim 3, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Shimizu discloses wherein at least one of the separate respective heat pumps (heat pumps 4A-4D; Fig. 1) provided in the respective houses (respective individual spaces or places) is selectively configured to generate heat or coldness for local use in the respective house by heating of one or more of: (i) indoors air and (ii) tap water or by cooling of the indoors air (refer to col.4, lines 33-43).    
In regards to claim 4, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Shimizu discloses wherein the respective heat pumps (4A-4D; Fig. 1) of the specific houses are configured to exploit the heat carrier (water) flowing therethrough to cool, at the same time (simultaneously) as the respective heat pumps (4A-4D; Fig. 1) of the other houses of the plurality of houses exploit the heat carrier (water) flowing therethrough to heat (refer to col.3, lines 20-27).  
In regards to claim 5, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, Shimizu discloses wherein the respective heat pumps (4A-4D; Fig. 1) of said specific houses are each configured to exploit the heat carrier (water) flowing therethrough to cool or heat, independently (separately) of a (heating mode and cooling mode) of the respective heat pumps (4A-4D; Fig. 1) of the other ones of the houses (refer to col.4, lines 33-44).  
In regards to claim 6, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Shimizu discloses wherein the pipe work (3) is a closed system in which the heat carrier (water) is to be transported (as can be seen in Fig. 1).  
In regards to claim 8, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Shimizu discloses wherein the number of houses (a plurality of individual places) that are connected to the energy storage is between 10 and 100 (a plurality of individual places could be 10 or more and meeting the (1) limitations; col.2, lines 47-51).  
In regards to claim 9, Shimizu discloses a method for heating and cooling, respectively (simultaneously, refer to col.3, lines 20-27; Fig. 1), of a plurality of houses (a plurality of individual spaces or places; col.3, lines 17-27), at least two houses (at least two individual spaces or places) of the plurality of houses being connected to a common energy storage (central heat source 1), a heat carrier (water) in a pipe work (piping 3) connected to the common energy storage, the houses being connected in parallel in relation to each other to the pipe work (refer to col.2, lines 39-42),
          the method comprising: raising a temperature, by specific ones of the at least two houses, to exploit the heat carrier to cool (during cooling operation of another heat pump) at the same time (simultaneously, refer to col.3, lines 20-27) as lowering the temperature, by other houses of the plurality of houses, to exploit the heat carrier to heat (during heating operation of another heat pump), and wherein the heat carrier (water) flowing out from the common energy storage (1) holds a substantially constant temperature (maintaining predetermined temperature; refer to col.4, lines 43-54).
          Shimizu does not explicitly disclose the common energy storage being in the ground; a controller configured to transport the heat carrier; raising and lowering a temperature of the exploited heat carrier with about 3-4°C during heating and cooling operations, and the plurality of houses are standalone structures that are physically separate from one another.  
         Harrison teaches a hybrid heating and/or cooling system (Fig. 3), wherein the common energy storage being in the ground (ground source borehole; par. 35); a controller (a delivery control system 140 and controls; par. 10) configured to transport the heat carrier (working fluid), a plurality of houses (corresponding to different buildings; par. 34) being standalone structures that are physically separate from one another (note: that different buildings are being considered as standalone structures that are physically separate from one another and meeting the limitations).  
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimizu such that the heat source to be heat energy in the ground as taught by Harrison, in order to provide building space heating in several modes for optimal efficiency, depending on the building load and coincident available natural and renewable energy sources (refer to par. 28 of Harrison).        
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimizu to include a operate at or near peak efficiency operating point (refer to par. 10 of Harrison).
          It would further have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimizu such that the plurality of houses to be standalone structures that are physically separate from one another as taught by Harrison, to provide heating and cooling at different levels in different zones at the same time (refer to par. 24 of Harrison).
         In regards to the limitations that raising the temperature of the exploited heat carrier with about 3-4°C for cooling and lowering the temperature of the exploited heat carrier with about 3-4°C for heating, Shimizu teaches a cooling operation for heat pump 4A and simultaneously heating operation for heat pump 4B (refer to col.3, lines 20-27). In other words, Shimizu teaches that a heat carrier that is controlled or adjusted to a desired temperature (col.1, lines 31-32). Further, when cooling is required, the heat pump 4A performs a cooling operation by using the warm water as cooling water while when heating is required simultaneously, the heat pump 4B carries out a heating operation by using the warm water as heating water (refer to col.3, lines 20-27).
        Therefore, the two simultaneously operation uses cooling water and heating water which comprises one raised temperature of the exploited heat carrier (as cooling water) and the other lowered temperature of the exploited heat carrier (as heating water) are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of simultaneous cooling and heating at individual spaces. 

In regards to claim 10, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 9. Further, Shimizu discloses wherein the plurality of houses (plurality of individual spaces or places) are each provided with a separate respective heat pump (heat pumps 4A-4D; Fig. 1) connected to the pipe work (3) such that said heat carrier flows through the separate respective heat pump (4A-4D), the separate respective heat pumps performing said heating or cooling (refer to col.4, lines 33-43).  
In regards to claim 11, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Shimizu discloses wherein at least one of the separate respective heat pumps (4A-4D) provided in the plurality of houses (plurality of individual spaces or places) selectively generates heat or coldness for local use in the respective house by heating of one or more of: (i) indoors air and (ii) tap water or by cooling of the indoors air (refer to col.4, lines 33-43).  
In regards to claim 12, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Shimizu discloses wherein the respective heat pumps (4A-4B) of the specific ones of said at least two houses (at least two individual spaces or places) exploit the heat carrier flowing therethrough to cool (during cooling operation of another heat pump), at the same time (simultaneously) as the respective heat pumps (4A-4B) of the other houses of the at least two houses exploit the heat carrier flowing therethrough to heat (during heating operation of another heat pump), (refer to col.3, lines 20-27).  
In regards to claim 13, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Shimizu discloses wherein the respective heat pumps (4A-4D) of said specific houses (specific individual spaces or places) exploit the heat carrier (water) flowing therethrough to cool or heat, independently of a mode of operation (cooling mode and heating mode) of the respective heat pumps (4A-4D) of the other houses of the plurality of houses (refer to col.4, lines 33-43).  
In regards to claim 14, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 9. Further, Shimizu discloses wherein the pipe work (3) is a closed system in which the heat carrier (water) is transported (as can be seen in Fig. 1).  
In regards to claim 16, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Shimizu discloses wherein several of the heat pumps (4A-4B) provided in the respective houses (plurality of individual spaces or places) are selectively configured to generate heat or coldness for local use in the  indoors air and tap water or by cooling of the indoors air (refer to col.4, lines 33-43).  
In regards to claim 17, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Shimizu discloses wherein all of the heat pumps (4A-4B) provided in the respective houses (respective of individual spaces or places) are configured to selectively generate heat or coldness for local use in the respective house by heating of one or more of: (i) indoors air and (ii) tap water or by cooling of the indoors air (refer to col.4, lines 33-43).  
In regards to claim 18, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Shimizu discloses wherein several of the heat pumps (4A-4D) provided in the houses (plurality of individual spaces or places) selectively generates heat or coldness for local use in the respective house by heating of one or more of: (i) indoors air and (ii) tap water or by cooling of the indoors air (refer to col.4, lines 33-43).  
In regards to claim 19, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Shimizu discloses wherein all of the heat pumps (4A-4B) provided in the houses (plurality of individual spaces or places) selectively generates heat or coldness for local use in the respective house by heating of one or more of: (i) indoors air and (ii) tap water or by cooling of the indoors air (refer to col.4, lines 33-43).
In regards to claim 20, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Shimizu discloses wherein the pipework (3) includes two main conduits (upper and lower piping 3; Fig. 1) that are interconnected (as can be seen in Fig. 1), the heat carrier (water) being drawn from the common energy storage (warm water generator 1) through a first conduit (upper piping 3) of the two main conduits and led back to the common energy storage (1) via the second main conduit (lower piping 3).        
                             
Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Shimizu (US 4,949,547) in view of Harrison et al. (US 2007/0205298), further in view of Riley (US 4,448,237).
In regards to claim 7, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein said approximately constant temperature is substantially the mean annual temperature for the geographical location at which the system is installed.  
        Riley teaches a system (refer to Fig. 7) for efficiently exchanging heat with ground water via heat pump (100) wherein said approximately constant temperature (refer to col.5, lines 46-63) is substantially the mean annual temperature for the geographical location at which the system is installed (refer to col.5, lines 46-63; col.1, lines 61-68).
         It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu such that the approximately constant temperature is substantially the mean annual temperature for the geographical location at which the system is installed as taught by Riley, in order to take advantage of the natural phenomenon of convection to efficiently exchange heat with the ground water when used at different times of the year as either a heat source or a heat sink (refer to col.5, lines 60-63).
In regards to claim 15, Shimizu as modified meets the claim limitations as disclosed above in the rejection of claim 9, but fails to explicitly teach wherein said substantially constant temperature is substantially the mean annual temperature for the geographical location at which the system is installed.  
        Riley teaches a system (refer to Fig. 7) for efficiently exchanging heat with ground water via heat pump (100) wherein said substantially constant temperature (refer to col.5, lines 46-63) is substantially the mean annual temperature for the geographical location at which the system is installed (refer to col.5, lines 46-63; col.1, lines 61-68).
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu such that the approximately constant temperature is substantially the mean annual temperature for the geographical location at which the system is installed as taught by Riley, in order to take advantage of the natural phenomenon of convection to efficiently exchange heat with the ground water when used at different times of the year as either a heat source or a heat sink (refer to col.5, lines 60-63).
     
                                           Response to Arguments
        Applicant's arguments filed on 02/25/2022 have been considered but are moot in view of the newly cited reference of Harrison et al. (US 2007/0205298).                                                                                                               
         Harrison teaches a hybrid heating and/or cooling system (Fig. 3), wherein the common energy storage being in the ground (ground source borehole; par. 35); a controller (a delivery control system 140 and controls; par. 10) configured to transport the heat carrier (working fluid), a plurality of houses (corresponding to different 
The amended claims not taught by the previously cited references are taught by previously cited reference of Harrison et al. (US 2007/0205298).
     
                                                    Conclusion 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 3763                                        


/CASSEY D BAUER/Primary Examiner, Art Unit 3763